 1   SHARI M. HOWARD (IL Bar No. 6289779)
     Trial Attorney
 2

 3
     U.S. Department of Justice
     Environment and Natural Resources Division
 4   Environmental Defense Section
     P.O. Box 7611, Ben Franklin Station
 5   Washington, DC 20044
     Telephone: (202) 305-0999
 6   Facsimile No.: (202) 514-8865
 7
     MICHAEL L. WILLIAMS (D.C. Bar No. 471618)
 8   Trial Attorney

 9   GEOFFREY C. COOK (D.C. Bar No. 460301)
     Trial Attorney
10

11   U.S. Department of Justice
     Civil Division, Environmental Tort Litigation Section
12

13   Attorneys for the United States of America
14
                                UNITED STATES DISTRICT COURT
15
                        FOR THE EASTERN DISTRICT OF CALIFORNIA
16
     RIO LINDA ELVERTA COMMUNITY                       Case No. 2:17-cv-01349-KJM-CKD
17   WATER DISTRICT,
                                                       STIPULATION TO ENLARGE
18
                           Plaintiff,                  PAGE LIMIT; AND ORDER
19          vs.

20   THE UNITED STATES OF AMERICA, ET
     AL.,
21
                           Defendants.
22

23   SACRAMENTO SUBURBAN WATER                         Case No. 2:17-cv-01353-KJM-KJN
     DISTRICT,
24
                           Plaintiff,
25          vs.
26
     ELEMENTIS CHROMIUM
27   INCORPORATED, ET AL,

28                         Defendants.
 1         Plaintiffs Rio Linda Elverta Community Water District (“Rio Linda”) and Sacramento

 2   Suburban Water District (“Sacramento Suburban”) (together, “Plaintiffs”) and Defendant, the

 3   United States of America, in the above-captioned related matters, through their undersigned

 4   counsel, hereby stipulate and agree, that due to the complex nature of the issues involved,

 5   Defendant, United States of America, may increase the page limit for its Memorandum of Law in

 6   support of its Motion to Dismiss by 15 pages, from 20 pages (Civil Standing Orders) not to exceed

 7   35 pages. Pursuant to Local Rule 131(e), the undersigned counsel have authorized counsel for the

 8   United States of America, Shari Howard, to sign and submit this Stipulation on their behalf.

 9

10    Dated: March 4, 2020                 Respectfully submitted,
11                                         SHER EDLING, LLP
12

13                                         By: /s/Tim Sloane
                                           As authorized on March 4, 2020
14                                         Attorneys for Plaintiffs
15
      Dated: March 4, 2020                 U.S. DEPARTMENT OF JUSTICE
16

17
                                           By: /s/Shari Howard
18                                         Attorneys for Defendant
                                           UNITED STATES OF AMERICA
19

20

21

22

23

24

25

26

27

28
 1                             UNITED STATES DISTRICT COURT
 2                     FOR THE EASTERN DISTRICT OF CALIFORNIA
 3
     RIO LINDA ELVERTA COMMUNITY                       Case No. 2:17-cv-01349-KJM-CKD
 4   WATER DISTRICT,
                                                       ORDER
 5                         Plaintiff,
            vs.
 6

 7   THE UNITED STATES OF AMERICA, ET
     AL.,
 8
                           Defendants.
 9
     SACRAMENTO SUBURBAN WATER                         Case No. 2:17-cv-01353-KJM-KJN
10
     DISTRICT,
11
                           Plaintiff,
12          vs.

13   ELEMENTIS CHROMIUM
     INCORPORATED, ET AL,
14

15                         Defendants.

16                   Order Enlarging Page Limit for Defendant United States’
                     Memorandum of Law in Support of its Motion to Dismiss
17
         Defendant, United States of America, may enlarge the page limit for its Memorandum of
18
     Law in support of its Motion to Dismiss by 15 pages, not to exceed 35 pages.
19

20

21   IT IS SO ORDERED.

22
     DATED: March 10, 2020
23

24

25

26

27

28
